Patterson, J.:
These defendants were jointly indicted for kidnapping and abduction under sections 211 and 282 of the Penal Code. On the trial the charge of kidnapping was abandoned and a conviction was had upon the abduction count.
Upon this appeal the following grounds are urged for a reversal of the judgment: (1) That the evidence was not sufficient to support the verdict; (2) That there was no sufficient corroboration of the testimony of Julia Proft, the principal witness for the prosecution and the girl alleged to have been abducted by the defendants; and (3) that an error was committed by the court in refusing to allow the counsel for the defendants to inspect a certain letter used by the principal witness for the prosecution to refresh her memory as to a date.
First. The evidence was absolutely convincing that both the defendants were guilty of the charge contained in the indictment, of abducting the child, Julia Proft, an infant, under the age of fourteen years, with the intent to receive, harbor, employ, use, or cause to be used, such female for the purpose of prostitution. Both the defendants are clearly associated with the crime charged in the indictment. The facts, in few words, are these: The defendant Panyko met the child, Julia Proft, in a park in the borough of Manhattan and asked her if she did not want employment, to which she responded “ Yes.” He gave her a card directed to the defendant Hitter, who seemed to be in charge of some kind of an employment agency. She went with this card to Hitter, who promised to secure her employment. On the night of the same day, Hitter *326went to a place called Dewey Hall, where he was informed by Julia Proft she would be; and there he introduced her to a girl named Annie Dobransky, and said: “ This girl is going to go with you as cook, and you as nurse to children.” The defendant Panyko was present at the time. An appointment was then made that the girl should be at Hitter’s place of business the following morning. The two girls went there and were taken by Hitter to lunch, and afterwards to supper. About eight or nine o’clock on the same night, the two girls were taken to the Jersey City ferry by Hitter and Panyko ; Hitter there left them, and Panyko took them to Philadelphia. There he took them to a furnished room, stayed in that room with them during the night, attempted to have intercourse with the Proft girl, which she resisted, but did have intercourse with the Dobransky girl. He afterwards deserted them in that city, leaving them there penniless. They resorted to prostitution to gain enough money to return to Hew York. After their return they called on Hitter, and the conversation then had by him with the girls indicates sufficiently that Hitter was thoroughly conversant with the purpose of Panyko in-taking the girls to Philadelphia. Without going into the evidence in- detail, it may be said that the nefarious design of these two defendants in getting the girls into their clutches was fully established.
- Second. The indictment charges the offense to have been committed only in respect to the abduction of Julia Proft, and she was the principal witness to establish the charge. Annie Dobransky fully corroborated in every important detail the story told by Julia. Proft. It is claimed that this is not sufficient corroboration under the statute, which provides that in cases of this character the testimony of the female abducted must be corroborated. The provision of section 283 is to the effect that no conviction for abduction can. be had upon the testimony of the female abducted, unsupported by other evidence. The statute does not declare what the character of the corroborative evidence must be. All that is required in this case is that the testimony of Julia Proft should be corroborated. The witness Dobransky, although abducted at the same time, was not rendered incompetent as a witness. The effect of her testimony and her credibility were matters for the jury. She was not dis*327qualified from giving evidence. She was not an accomplice; and even if she were, she would be permitted to testify. In People v. Powell (4 N. Y. Cr. Rep. 585, 590) the General Term of the Supreme Court, third department, say: “ The Penal Code (§ 283) declares that no conviction can be had for abduction upon the testimony of the female abducted; unsupported by other evidence. Other evidence was given by defendant’s confederate, and though he may be an accomplice, the law allows him to testify and give the £ other evidence.’ ” If this rule is properly stated as to an accomplice, it applies with equal force to the testimony of another person abducted by the same parties and at the same time the offense charged in the indictment was committed. The evidence, I think, was, therefore, competent, and sufficient if the jury believed it.
Third. The date at which the offense was committed was deemed to be material in the progress of the trial, and the witness Proft referred to a letter which she had written to an aunt while she was in Philadelphia to refresh her memory as to a date. The counsel for the defendant asked to see the letter, and the court would not allow an inspection, stating that the counsel for the defendants might have an exception to the ruling. The counsel expressly declared that he did not want an exception, but he wanted the truth to come out in the case. Thereupon he was permitted to recall the complainant for further cross-examination, and elicited the fact that although she wrote the letter to her aunt from Philadelphia, sne made no reference in it to any of the matters that occurred there concerning the alleged attempt of Panyko to have intercourse with her, or his deserting her on the public streets. That was evidently a fact the counsel wished to show from the letter, as affecting the credibility of the witness. It is unnecessary now to determine whether he would have been entitled to an inspection of the letter or not. He waived his exception to the ruling of the court refusing the inspection, and if an error was committed, it was entirely harmless and immaterial.
The judgment should be affirmed.
Yah Brunt, P. J., O’Brien, McLaughlin and Laughlin, JJ., concurred.
Judgment affirmed.